Per Curiam.

Mandamus will not lie to compel a trial judge to invoke the doctrine oí forum non conveniens since this rule involves the exercise of a trial judge’s sound discretion. Accordingly, the judgment of the court of appeals is affirmed. We observe, however, that in dismissing the defendant railway company’s request for the application of the doctrine, the trial court noted that *152Ohio has never adopted the rule. But, see, Chambers v. Merrell-Dow Pharmaceuticals, Inc. (1988), 35 Ohio St. 3d 123, 519 N.E. 2d 370.

Judgment affirmed.

Moyer, C.J., Locher, Holmes, Wright and H. Brown, JJ., concur.
Sweeney and Douglas, JJ., concur in judgment only.